Citation Nr: 0618438	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Barrett's 
esophagus, claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
residuals of a fracture of the posterior lip of the right 
tibia.

4.  Entitlement to an increased rating for residuals of a 
fracture of the posterior lip of the right tibia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
Barrett's esophagus, PTSD, and a left knee disability.  In 
addition, the RO increased the rating for the veteran's 
service-connected right ankle disability to 10 percent.  As 
set forth on the cover page of this decision, the veteran has 
since relocated and his claim is now in the jurisdiction of 
the RO in St. Petersburg, Florida.  

In April 2006, a hearing was held at the St. Petersburg RO 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

During the hearing, the veteran raised a claim of service 
connection for residuals of a right hip fracture, claimed as 
secondary to his service-connected right ankle disability.  
Inasmuch as this claim is not inextricably intertwined with 
the issues now before the Board on appeal, it is referred to 
the RO for initial consideration.

The issues of entitlement to service connection for PTSD and 
a left knee disability and the issue of entitlement to an 
increased rating for residuals of a fracture of the posterior 
lip of the right tibia are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Barrett's esophagus was not shown in service or for many 
years thereafter and the record contains no indication of a 
link between the veteran's current Barrett's esophagus and 
his active service or any incident therein.  


CONCLUSION OF LAW

Barrett's esophagus was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning the timing of the notice, the RO provided the 
veteran with a notification letter in December 2003.  The 
Board acknowledges that such letter was not provided to the 
veteran prior to the initial decision denying his claim.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that this timing error has resulted in prejudice to 
him.  Following the issuance of the December 2003 
notification letter, the veteran was afforded an ample 
opportunity to respond and to submit or identify evidence 
pertinent to his claim.  The RO then reconsidered the 
veteran's claim as evidenced by the January 2004 Statement of 
the Case and the July 2004 Supplemental Statement of the 
Case.  

Concerning the content of the notice, the veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the December 2003 letter in 
which the RO informed the veteran that, to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first thing that must be shown, 
the RO stated that VA would obtain the veteran's service 
medical records and other military records if needed.  
Concerning the second thing that must be shown, the RO 
informed the veteran that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the veteran told VA about in this 
regard.  Finally, the RO told the veteran that the third 
thing is usually shown by medical records or opinions, but 
that a relationship to service could also be presumed for 
certain diseases for veterans who served in Vietnam.  The RO 
indicated that the veteran could submit medical evidence 
himself or VA would request it if the veteran told VA about 
it.  

The second notice requirement, concerning the information or 
evidence that the veteran was to provide, also has been met 
in this case.  In the December 2003 letter, the RO told the 
veteran he must give VA enough information about records so 
that VA can request them from the agency or person who has 
them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the veteran that VA would obtain his service 
medical records and other military records if needed; that VA 
would assist him in getting any records, including medical 
records, employment records, or records from other Federal 
agencies, which the veteran told VA about; and that it would 
provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.  The RO also informed the veteran that 
it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard, and the RO 
provided him with the forms.

The fourth notice requirement has also been met.  In the 
December 2003 letter, the RO advised the veteran to submit or 
identify "[a]ny additional evidence to support your claim."  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical and personnel 
records as well as VA medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  Private medical records are also 
in the claims file.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained.  
Moreover, no information or evidence of record indicates that 
Barrett's esophagus may be associated with an established 
event, injury, or disease incurred in service, including 
claimed asbestos or Agent Orange exposure, if any.  
Therefore, the Board concludes that a medical examination or 
opinion was not needed to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4).  The veteran was afforded a hearing 
before the Board in April 2006, and a transcript of his 
testimony from that hearing is in the file and has been 
reviewed.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case. 



Background

The veteran's service medical records are entirely negative 
for any complaints or findings of Barrett's esophagus.  At 
his June 1971 service discharge medical examination, the 
veteran's throat was normal on clinical evaluation.  

In January 1995, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of a fracture of the right ankle.  His application 
is silent for any mention of Barrett's esophagus.  Medical 
evidence received in support of that claim, including a 
January 1995 private examination report, is likewise negative 
for any mention of Barrett's esophagus.  

In July 2001, the veteran submitted a claim of service 
connection for Barrett's esophagus, which he argued was a 
type of cancer which he believed was due to exposure to Agent 
Orange or asbestos in service.  

In support of his claim, the RO obtained VA clinical records 
showing that in February 2001, the veteran sought treatment 
for difficulty swallowing.  The assessment was dysphagia and 
further testing was scheduled.  The following month, the 
veteran underwent a barium swallow test which revealed 
gastroesophageal reflux, but no other abnormalities.  The 
veteran's symptoms continued and he was scheduled for further 
diagnostic testing.  An esophagogastroduodenoscopy (EGD) was 
performed in June 2001 and revealed Barrett's esophagus with 
mild acute and chronic inflammation.  A pathology report 
shows no findings of dysplasia or carcinoma.  

At his April 2006 Board hearing, the veteran estimated that 
he had first been diagnosed as having Barrett's esophagus 
approximately six to seven years prior and that it was his 
belief that such condition developed as a result of exposure 
to Agent Orange or asbestos during service.  The veteran 
indicated that he had served aboard an old ship during 
service, which probably contained asbestos.  He indicated 
that he was a boatswain mate during service and his duties 
included unloading cargo, some of which could have been Agent 
Orange.  The veteran acknowledged that his duties aboard ship 
did not include duty or visitation in the Republic of 
Vietnam.  

Applicable law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2005).  The VA General Counsel 
has held that service on a deep-water naval vessel "off the 
shore" of Vietnam, in and off itself, may not be considered 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A).  See VA O.G.C. Prec. Op. No. 27-97 
(July 23, 1997).

The diseases which are deemed associated with herbicide 
exposure include respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), but do not include Barrett's 
esophagus.  See 38 C.F.R. § 3.309(e) (2005); see also 64 Fed. 
Reg. 59,232-39 (Nov. 2, 1999); see also Notice, 67 Fed. Reg. 
42,600, 42,605 (2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

As set forth above, the veteran's service medical records are 
silent regarding any complaint or finding of Barrett's 
esophagus.  Likewise, the post-service medical evidence of 
record is negative for any notation of Barrett's esophagus 
for many years after service separation.  In fact, Barrett's 
esophagus was not diagnosed until June 2001, approximately 30 
years after his service separation.  Moreover, there is no 
indication, nor does the veteran contend, that he had 
symptoms of Barrett's esophagus on a continuous basis 
following his service separation.  Finally, the Board 
observes that the probative evidence of record contains no 
indication that the veteran's current Barrett's esophagus is 
related to his active service or any incident therein.  

The Board has considered the veteran's assertions to the 
effect that he currently has Barrett's esophagus as a result 
of exposure to asbestos or Agent Orange.  The veteran's 
service medical and personnel records, however, are negative 
for notations of asbestos or Agent Orange exposure.  
Moreover, the Board notes that as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Absent evidence of Barrett's esophagus in service or for many 
years thereafter, and absent evidence of a link between the 
veteran's current Barrett's esophagus and his active service, 
the Board finds that service connection for Barrett's 
esophagus is not warranted on a direct basis.  The veteran 
does not appear to contend otherwise.

Rather, it appears that the veteran contends that service 
connection for Barrett's esophagus is warranted under the 
presumptive provisions applicable to Agent Orange exposure.  
Under these provisions, service connection for respiratory 
cancers may be granted on a presumptive basis for veterans of 
Vietnam service, provided that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2005).

The veteran, however, has not been diagnosed as having 
respiratory cancer and Barrett's esophagus is not among the 
presumptive diseases delineated in 38 C.F.R. § 3.309(e).  
Moreover, while the veteran served aboard a ship which was 
stationed in the waters offshore Vietnam during the Vietnam 
era, the record contains no indication that his service 
involved duty or visitation in Vietnam.  Indeed, the veteran 
concedes that he never visited Vietnam during his active 
service.  In view of the foregoing, the Board finds that the 
presumptive provisions pertaining to Agent Orange are not 
applicable in this case.  

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against the claim of 
service connection for Barrett's esophagus.  The benefit of 
the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for Barrett's esophagus is 
denied.




REMAND

As set forth above, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the record indicates 
that the veteran has not yet received the required 
notification with respect to his claim of service connection 
for PTSD.  A remand is therefore necessary.  

In addition, although the RO provided the veteran with a 
notification letter regarding his claim of service connection 
for a left knee disability and his claim for an increased 
rating for his right ankle disability in December 2003, the 
Court has since issued a decision holding that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice previously provided to the 
veteran did not contain notice of all five elements of a 
service connection claim.  Thus, a corrective letter should 
be issued on remand.  

The Board also finds that an examination is necessary with 
respect to the veteran's claim of service connection for 
PTSD.  He has not yet been afforded a VA medical examination 
in connection with his claim.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria, (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).  

In this case, the veteran claims that he developed PTSD as a 
result of stressful events in service.  These stressors 
include reportedly being beaten by African American soldiers 
to the point that he sustained a fractured right ankle.  The 
veteran's service medical records show that he was 
hospitalized in July 1969 after fracturing his right ankle in 
a fight.  The record is otherwise negative for any credible 
supporting evidence that any of the veteran's other claimed 
stressors occurred and the veteran has not provided 
sufficient detail to provide verification of any of these 
additional claimed stressors.  

The Board notes that the record also contains VA medical 
evidence showing that the veteran participated in a joint 
PTSD/substance abuse inpatient treatment program from April 
to May 2001.  The diagnoses included alcohol abuse and 
"likely PTSD."  However, none of the medical evidence 
contains a link between the veteran's "likely" PTSD and the 
in-service stressor discussed above.  Thus, a medical 
examination and opinion are necessary.  Charles v. Principi, 
16 Vet. App. 370, 374-75  (2002); see also 38 C.F.R. § 
3.159(c)(4) (2005).

The veteran also seeks an increased rating for his service-
connected right ankle disability.  In his March 2004 
substantive appeal and at his April 2006 hearing, the veteran 
indicated that his right ankle symptomatology had increased 
in severity since he was last examined by VA for compensation 
purposes in December 2001.  The Board therefore finds that a 
more contemporaneous VA medical examination is necessary with 
respect to this claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, 
the VA must provide a new examination).

Finally, the veteran seeks service connection for a left knee 
disability, secondary to his service-connected right ankle 
disability.  Specifically, he contends that his service-
connected right ankle disability caused him to fall and 
fracture his left knee.  At a VA medical examination in 
December 2001, the examiner indicated that it was 
"possible" that the veteran's service-connected right ankle 
disability caused his left knee disability.  The Court has 
held, however, that medical opinions which are speculative or 
inconclusive in nature will not sustain a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (

Nonetheless, in light of the examiner's opinion, the Board 
finds that another VA medical examination is necessary in 
order to determine the etiology of the veteran's left knee 
disability.  See Comments preceding Duty to Assist 
Regulations, 66 Fed. Reg. 45,626 (2001) (providing that the 
record need not definitively establish a nexus between the 
claimed disability and service; rather, "the mere indication 
of such a possible association based on all the information 
and evidence of record would dictate the necessity of a VA 
medical examination or opinion to clarify this evidentiary 
point.")

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  
This notice should include an explanation  
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the remaining claims 
on appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  The veteran should be afforded a VA 
psychiatric examination in connection 
with his claim of service connection for 
PTSD.  The claims folder should be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran currently has PTSD as a result of 
his participation in the July 1969 fight 
in which he sustained a broken ankle, 
discussed above.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology of his current 
left knee disability, as well as the 
severity of his service-connected right 
ankle disability.  The claims folder 
should be provided to the examiner for 
review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran's current left knee disability is 
causally related to his service-connected 
right ankle disability.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

4.  After conducting any additional 
development required as a result of any 
response from the veteran to the VCAA 
letter, the RO should readjudicate the 
veteran's claims.  In readjudicating his 
claim, the RO should consider all the 
evidence of record. 

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


